SNEED, Senior Circuit Judge,
Concurring Separately:
I concur in Parts I and III of Judge Tang’s opinion, and in the judgment with respect to Part II.
My difference as to Part II is rooted in my belief that Shaw v. Lindheim, 919 F.2d 1353 (9th Cir.1990), provides a poor analytic structure by which to determine the substantial similarity of an allegedly infringing computer program. This is a message already dispatched by District Judge Orrick of the Northern District of California in Broderbund Software Inc. v. Unison World Inc., 648 F.Supp. 1127, 1136 (1986). He preferred Circuit Judge Becker’s approach in Whelan Associates, Inc. v. Jaslow Dental Laboratory, Inc., 797 F.2d 1222 (3d Cir.1986), cert. denied, 479 U.S. 1031, 107 S.Ct. 877, 93 L.Ed.2d 831 (1987). That approach was described by Judge Or-rick as “an integrated substantial similarity test pursuant to which both lay and expert testimony would be admissible.” Broderbund, 648 F.Supp. at 1136.
*1479I remain convinced, however, that even were we to travel the road pointed to by Judge Orrick, we would end up precisely where we now are. The trip would be unnecessary; therefore, I concur in the result reached in Part II.